 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CLEVELAND EVANS,                           Case No. 1:19-cv-00760-LJO-JLT (PC)

12                        Plaintiff,             ORDER TO SHOW CAUSE WHY PLAINTIFF’S
                                                 MOTION TO PROCEED IN FORMA PAUPERIS
13            v.                                 SHOULD NOT BE DENIED

14    S. SHERMAN, et al.,                        (Doc. 7)

15                        Defendants.            21-DAY DEADLINE

16

17          The statement detailing Plaintiff’s inmate account, indicates that, a mere three months
18   before Plaintiff filed this action, he received $1,000 in settlement of another action. The CDCR
19   certificate also indicates that, in the six months prior to filing this action, the average monthly
20   deposits to Plaintiff’s account was $242.65 and the average monthly balance was $423.69.
21          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,
22   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.
23   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “the same even-handed care must be
24   employed to assure that federal funds are not squandered to underwrite, at public expense, either
25   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material

26   part, to pull his own oar.” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA (MDD), 2015

27   U.S. Dist. LEXIS 173063, *2 (S.D. Cal. Dec. 30, 2015) (citing Temple v. Ellerthorpe, 586 F.

28   Supp. 848, 850 (D.R.I. 1984)). “[T]he court shall dismiss the case at any time if the court


                                                        1
 1   determines the allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A). It appears that

 2   Plaintiff has had sufficient funds over the last several months to be required to pay the filing fee

 3   in full to proceed in this action, but chose to spend his money elsewhere.

 4            Accordingly, the Court ORDERS that within 21 days of the date of service of this order,

 5   Plaintiff SHALL show cause why his motion to proceed in forma pauperis should not be denied

 6   and this action dismissed without prejudice to refiling with prepayment of the filing fee;

 7   alternatively, Plaintiff may file a notice of voluntary dismissal.

 8            Failure to respond to this order will result in dismissal for failure to obey a court

 9   order.

10
     IT IS SO ORDERED.
11

12      Dated:      July 11, 2019                               /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                        2
